458 Pa. 200 (1974)
Commonwealth, Appellant,
v.
Vogel.
Supreme Court of Pennsylvania.
Argued November 17, 1972.
July 1, 1974.
Before JONES, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.
*201 Allan W. Lugg, with him Lugg & Snowiss, for Commonwealth, appellant.
J. Michael Williamson, Public Defender, for appellee.
OPINION PER CURIAM, July 1, 1974:
This is an appeal by the Commonwealth from the trial court's order granting defendant's motion for a new trial following a jury verdict of guilty of murder in the second degree. The new trial was granted on the ground that the verdict was against the weight of the evidence as to the sanity of the defendant at the time of commission of the acts in question.
This case was before us on a prior appeal, Commonwealth v. Vogel, 440 Pa. 1, 268 A.2d 89 (1970). Since our decision in that case, we have had occasion to consider the sufficiency of the evidence when the defense is that of insanity, Commonwealth v. Demmitt, 456 Pa. 475, 321 A.2d 627 (1974), and have also had occasion to reconsider the similar problems presented when the defense of intoxication is raised. Commonwealth v. Rose, 457 Pa. 380, 321 A.2d 627 (1974). While we are of the opinion that there was no abuse of discretion by the trial court in granting a new trial for the reasons stated in its opinion, our affirmance of the order should be considered in light of our decisions in Demmitt and Rose, supra.
Order affirmed.